UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6674



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ATARAH MCQUINN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (3:02-cr-00095-REP)


Submitted: July 24, 2007                      Decided:   July 31, 2007


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Atarah McQuinn, Appellant Pro Se. Brian Ronald Hood, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Atarah McQuinn appeals the district court’s order denying

McQuinn’s motion to modify her term of imprisonment pursuant to 18

U.S.C. § 3582(c)(2) (2000).   We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.   See United States v. McQuinn, No. 3:02-cr-

00095-REP (E.D. Va. Apr. 13, 2007). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                               - 2 -